Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
(claims 21, 28) “a light emitting device contacting a second (or additional) section(s) or a mechanism such that in the presence of the a predetermined frequency the light emitting device emits a light” 
(claim 22) “a fourth section directly attached to the third section and having a fourth thickness such that a vibration received by the body at a second predetermined frequency.. a second light emitting device contacting the fourth section of the body, wherein vibration of the body at the second predetermined frequency vibrates the fourth section such that the second light-emitting device emits a second light, contacting the fourth section of the body, wherein vibration of the body at the second predetermined frequency vibrates the fourth section such that the second light-emitting device emits a second light.”
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 and 6-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a decal device having decal elements that include note names and degree of out of tune indicators, does not reasonably provide enablement for a general form of frequency and display device that has audio frequency detectors, audio processing circuitry, tuner memory to store in tune frequencies, analog to digital converters, circuitry to compare detected frequencies to stored frequency and a processing system connected to display devices operable with portions with different thickness some the first thickness portion vibrates.  The enablement suggests a variety of alternate technologies, without fully describing any one of these. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to a general invention commensurate in scope with these claims. Claims 1 and 27 set out such a broad scope for the form of the device that it could cover many forms of device that are not enabled by the applicant’s specification and drawing.  A person of ordinary skill in the art cannot in viewing the disclosure make an operable frequency detection and display device that is described for passive sensing of frequency or for the well-known active sensing frequency detection and display device.   The applicant appears to be implying that something related to frequency detection can be incorporated into a thin decal that detects vibration and uses the vibration to power the device to be mounted to the body of the instrument such as the form of the device shown in figure 3.  But the applicant does not teach the person how to make and use such an item.  The applicant suggests the use of ALE or ALD for manufacturing, but does not teach the person of ordinary skill what to make or how to make any device and by the use of what materials to make a device sensitive to the tuning frequencies of a musical instrument. The specification suggests possibilities, without narrowing in on any one solution that that the person of ordinary skill could make or use.  
The applicant suggests powering the first and second light emitting devices with piezo, but does say how to get the first section/second section combo and the fourth section distinguish between two different pre-determined frequency.  The specification does not describe what the body is made of or how changes of width affect the resonant frequency of sections. Also, it is not clear how thickness affects sections vibratory effects. 
As such claims 1, 2 and 6-26, are considered to be not enabled.  
Claim 27-34 is also considered to not include an embodiment that a person of ordinary skill can make and use.  The specification does not describe in detail the form of the body and how the body is enabled to vibrate, and what materials can be used to produce first and second sections have a different density whereby that while the first and second sections vibrate how the second section vibrates at an amplitude and how to detect the amplitude differences and what happens when the frequency is not the predetermined frequency. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2 and 6-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 1, 2 and 6-26 are missing structure. The missing structure in figures 1-7 are a frequency sensor or sensors, powering means, circuitry, processing means, programming, display means.  For the purposes of prosecution the examiner considers the technology that would allow a thin layer frequency detection and display device to detect and display to be the key limitations, but a description of these functions these are omitted, whereas the relative thickness of portions is considered barely relevant and to lack relevance to the functions of detecting frequency and displaying the indication of the frequency.
The preamble of claims 1 and 2 is a frequency detection and display device, but the body of the claim only refers to a body and the thickness sections of the body, and refers to specification for the limitation such that the first portion of the body vibrates at one or more predetermined frequencies in response to vibration of the instrument surface during the tuning of the instrument.   The person of ordinary skill is not fully illuminated on the particulars or the distinct structure that makes the body operate “such that,” as claimed, which is required by statute and the claim is appropriately required to include. 
Claims 6-26 are rejected for the reasons applied to claim 2. 
Claim 27 relies on the same limitations as claims 1 and 2, and is rejected for the reasons applied to claims 1 and 2. 
Claim 28 is rejected for the reasons applied to claim 27.
Claims 29 and 30 are rejected for reasons similar to claims 1 and 2, regarding density rather than thickness, but with same “such that,” as claimed. Where neither the claim and the specification what makes the devices work, the claims are indefinite. 
Claims 31 and 32 are rejected for the reasons applied to claim 30.
Claim 33 is closely related to claim 27 regarding densities, also, indicating a structure “such that” similar to claim 27, but the person of ordinary skill is not fully illuminated on the particulars or the distinct structure that makes the body operate.
Claim 34 is rejected for the reasons applied to claim 33. 
Claim 14 is unclear in that it is not clear what is the relationship of thickness to frequency, to amplitude, to visible indication. Because elements are missing from claim 2, these further limitation, have an unclear relationship to each other that the examiner cannot ascertain.  The examiner has not discovered a teaching of the plural different thicknesses.
Claim 22 is not clear as to what the applicant means that there is a light emitting device attached to the contacting the second section of the body.  In viewing the body on figure 1 the first section is 12 and the second section is 14, but there are not shown any light emitting devices contacting the second section 14.  It is not clear how first section 12 vibrates the second section 14 such that the first light emits a first light. Also, it is not clear how the first section can vibrate only at the cited pre-determined frequency.  
Claim 28 recites the limitation "the second section" in body of the .  There is insufficient antecedent basis for this limitation in the claim.  The second section was not introduced in the claim or in the independent claim 27 on which it depends. 
For the purpose of the prosecution of claims 1-2 and 6-34, the examiner will consider any related references that read on the claimed structures and manner they are cited to function.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 17, 18, 26, 27, 29, 30, 32 and 33 is rejected under 35 U.S.C. 102 a1 or a2 as being anticipated  by England (U. S. Patent 841,384).
Regarding claim 1, England discloses a frequency detection and display device attachable to a tunable musical instrument 5 with an instrument surface 6 (sound board) that vibrates at different frequencies during tuning of the instrument, the device comprising: 
a body B and B’ that includes a first portion having a first thickness (as shown in figure 3) and a second portion A adjacent to the first portion B’ and having a second thickness different from the first thickness, the first thickness being configured for such that the first portion of the body vibrates at one or more predetermined frequencies to provide visible indications corresponding to the respective one or more predetermined frequencies in response to vibration of the instrument surface during the tuning of the instrument (the first portion vibrates to provide visible indications, page 1, lines 22-29, for the one more predetermined frequencies, the in tune pitches, G, D, A and E).  According to the specification by the applicant the first portion vibrates for all the frequencies and the second portion resonates to vibrate at a higher amplitude at the 1st pre-determined frequency and the pre-determined more than one frequency and that is how England works.  
Regarding claim 2, England discloses a frequency detection and display device comprising: 
a body B, B’ including a first section having a first thickness (as shown in figure 3) and a second section A directly attached (as shown in figure 3) to the first section and having a second thickness (as shown in figure 3) different than the first thickness such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section thereby providing a visible indication corresponding to the first predetermined frequency (A corresponds to the second section and it vibrates at the same amplitude when the frequency is out of tune, but vibrates at an amplitude greater than the first section B’ at the first pre-determined frequency).
Regarding claim 17, England discloses the device of claim 2, wherein the body is attachable to a separate object such that the body receives vibration from the separate object (the musical instrument face 6).
Regarding claim 18, England  discloses the device of claim 17, wherein the separate object is a stringed musical instrument (as shown in figures 1 and 3, to include guitars, mandolin, page 1, lines 18-21).
Regarding claim 26, Schneider et al. discloses a musical tuning combination comprising: 
a stringed musical instrument 25 that vibrates at a range of frequencies including the first predetermined frequency (plural strings); and 
the frequency detection and display device of claim 2 attached to the stringed musical instrument such that the vibration of the stringed musical instrument at the first predetermined frequency vibrates the second section (items 34-39) of the frequency detection and display device at an amplitude different than an amplitude at which the vibration of the stringed musical instrument at the first predetermined frequency vibrates the first section of the frequency detection (items 28-33) and display device (end part is the display part).
Regarding claim 27, England discloses a musical instrument 5 with an integrated musical tuning device  formed at a surface of the instrument (as shown in figure 1), the instrument comprising: 
a body B and B’ that includes a first portion that vibrates at different frequencies during tuning of the instrument (B and B’ vibrate with the instrument body) and one or more additional portions (G’, D’ A’ and E’) having a first thickness different than the first portion of the body (as shown in the figure 3), the first thickness being configured such that the one or more additional portions G’, D’ A’ and E’ of the body vibrate at one or more predetermined frequencies (in tune pitches of the instrument, page 1, lines 55-58) to provide visible indications (page 1, lines 22-29) corresponding to the respective one or more predetermined frequencies (as indicated) in response to vibration of the first portion B and B’ during the tuning of the instrument (page 1, lines 58-61).  
Regarding claim 29, England discloses a  frequency detection and display device attachable to a tunable musical instrument with an instrument surface that vibrates at different frequencies during tuning of the instrument, the device comprising: 
a body B and B’ that includes a first portion J & K having a first density (sound board extensions) and a second portion (tongues, G’, D’, A’, E’) adjacent to the first portion and having a second density (metal) different from the first density (wood), the first density being configured such that the first portion of the body vibrates at one or more predetermined frequencies to provide visible indications (page 1, lines 22-29) corresponding to the respective one or more predetermined frequencies  (in tune pitches of the instrument, page 1, lines 55-58) in response to vibration of the instrument surface during the tuning of the instrument (page 1, lines 58-61).
Claim 30, England discloses a frequency detection and display device comprising: a body including a first section having a first density and a second section directly attached to the first section and having a second density different than the first density such that a vibration received by the body at a first predetermined frequency vibrates the second section at an amplitude different than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section thereby providing a visible indication corresponding to the first predetermined frequency, is rejected for the reference and rationale applied to claim 29.
Regarding claim 32, England discloses the device of claim 30, wherein the body is attachable to a separate object (platform and bridge projections J and K) such that the body receives vibration from the separate object (items J and K).
Regarding claim 33, England discloses a musical instrument with an integrated musical tuning device formed at a surface of the instrument, the instrument comprising: 
a body B and B’ that includes a first portion that vibrates at different frequencies during tuning of the instrument (platform and bridge projections B and B’) and one or more additional portions (tongues G’, D’, A’, E’) having a first density (understood to be metal) different than the first portion of the body, the first density being configured such that the one or more additional portions of the body vibrate at one or more predetermined frequencies (in tune pitches of the instrument, page 1, lines 55-58) to provide visible indications (page 1, lines 22-29) corresponding to the respective one or more predetermined frequencies (as indicated) in response to vibration of the first portion during the tuning of the instrument (page 1, lines 58-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over England and Fuller (U. S. Patent 4,150,570).
(1) Regarding claim 6, England discloses the device of claim 2. 
(2) England does not teach wherein the first thickness is defined by a first surface of the body separated from a second surface of the body, the second thickness is defined by a third surface of the body separated from the second surface of the body, and the difference between the first thickness and the second thickness is less than or equal to 20nm.  
(3) Fuller teaches another form of sensing system defining thin sensing layers, where the sensing layers have a thickness different than the surrounding layers as shown in figure 2. The item by Thomas et al. has two sensor surfaces which are extremely thin, but being approximately same, and it is reasonable that the difference between the thickness can be less than or equal to 20nm, as a matter of ordinary design choice. 
(4) The device by England can be in the form of the device by Fuller wherein the first thickness is defined by a first surface of the body separated from a second surface of the body, the second thickness is defined by a third surface of the body separated from the second surface of the body, and the difference between the first thickness and the second thickness is less than or equal to 20nm.  
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the difference in thickness to be very small. 
Claim 7, the device of claim 2, in view of the combination of England and Thomas et al. wherein the first thickness is defined by a first surface of the body separated from a second surface of the body, the second thickness is defined  by a third surface of the body separated from the second surface of the body, and the difference between the first thickness and the second thickness is less than or equal to 10nm, motivated the difference be even smaller.
(1) Regarding claim 8, England teaches the device of claim 2. 
(2) England does not teach the limitation wherein the first section and the second section define a groove in or embossment of the body.
(3) Fuller teaches the limitation wherein the first section and the second section define a groove in or embossment of the body, as shown in figure 7.  Fuller teaches the motivation that the layers be separated into a plurality of longitudinally separated indicator segments. 
(4) The form of the device by England may be modified wherein the thickness regard thin layers taught by Fuller wherein the first section and the second section define a groove in or embossment of the body.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the layers be separated into a plurality of longitudinally separated indicator segments, taught by Fuller 
Regarding claim 9, the combination of England and Fuller teach he device of claim 8, and England teaches the limitation wherein the groove or embossment is in the shape of a letter (as shown in figure 9).
Regarding claim 10, the combination of England and Fuller teach the device of claim 8, and Fuller wherein the groove or embossment is in the shape of an oval, a line, or a polygon (depending on the shape of the characters).
Regarding claim 11, the combination of England and Fuller teach the device of claim 8, wherein the groove or embossment is curvilinear (depending on the shape of the characters).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being obvious over England and Yamazaki et al. (U. S. Patent 2008/0182349).
(1) Regarding claim 12, discloses the device of claim 2.
(2) England does not teach wherein the first thickness is defined by a first surface of the body separated from a second surface of the body, the second thickness is defined by a third surface of the body separated from the second surface of the body, and the third surface is formed by atomic layer etch (ALE). 
(3) Yamazaki et al. teaches a display device having first and second portions at about the same thickness and a third portion of a different portion, where the process of making is suggestively ALE, where it is reasonably understood that the ALE process can motivated for removing a small amount of material that will result in a different thickness of material.  
(4) A frequency detection and display device in view of England and Yamazaki et al. may have a body display surface wherein the first thickness is defined by a first surface of the body separated from a second surface of the body, the second thickness is defined by a third surface of the body separated from the second surface of the body, and the third surface is formed by atomic layer etch (ALE).
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the ALE can be used to change the thickness of the layers. 
Claim 13 is rejected for the device of claim 2, wherein the first thickness is defined by a first surface of the body separated from a second surface of the body, the second thickness is defined by a third surface of the body separated from the second surface of the body, and the third surface is formed by the removal of at least two layers using ALE, essentially for the rationale applied to claim 12.  
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over England and Moyle et al. (U. S. Patent 7,875,784)
(1) Regarding claim 19, England teaches the device of claim 17. 
(2) England does not teach the limitation further comprising an intermediate attachment device attached to the body for attachment to the separate object.
(3) Moyle et al. teaches a tuner and display device comprising an intermediate attachment device 200 attached to the body for attachment to the separate object (instrument, as shown in figure 3).  There can be various forms of attaching a tuner to a musical instrument.  
(4) A further variant form of that has different surface thickness, may be made as a combination of the form shown by England and Moyle et al. comprising an intermediate attachment device attached to the body for attachment to the separate object.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that there can be various manners of connecting a tuner to a musical instrument. 
Regarding claim 20, the combination of England and Moyle et al. teach claim 19 dependent of the device of claim 2, and Moyle et al. teaches wherein the (intermediate) body is in the form of a patch (as shown in figure 3).
Claims 21-26, 28 is rejected under 35 U.S.C. 103 as being unpatentable over England and FallHowe (U. S. Patent 9,967,639).
(1) Regarding claim 21, England discloses the device of claim 2.
(2) England does not teach the limitations further comprising a first light-emitting device attached to the body, the first light-emitting device contacting the second section of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light. 
(3) FallHowe teaches a tuner which senses vibration with a sensor on the the instrument as a signal, passed to a circuitry, and it has a light emitting device panel 32 that the circuitry causes the light emitting device to light when the sensed vibration corresponds to the pre-determined frequency. Placement with respect to a second section would be a matter of obvious design choice. 
(4) In view of a combination of England and FallHowe to make a frequency detection and display device further comprising a first light-emitting device attached to the body, the first light-emitting device contacting the second section of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide an indication signaling a predetermined frequency and placement with respect to a second section, as a matter of obvious design choice. 
(1) Regarding claim 22, the combination of England and FallHowe teach the device of claim 21. 
(2) The combination of England and FallHowe does not teach wherein the body includes a third section having at least a portion with a third thickness and a fourth section directly attached to the third section and having a fourth thickness such that a vibration received by the body at a second predetermined frequency vibrates the fourth section at an amplitude different than an amplitude at which the vibration received by the body at the second predetermined frequency vibrates the third section thereby providing a visible indication corresponding to the second predetermined frequency, the device further comprising a second light-emitting device attached to the body, the second light-emitting device contacting the fourth section of the body, wherein vibration of the body at the second predetermined frequency vibrates the fourth section such that the second light-emitting device emits a second light.
(3) The device according to the combination of England and FallHowe teaches further additional limitations including LEDs for each of the predetermined frequencies regarding vibrating elements (strings) on an instrument each having a different thickness, where the particular LED emits a respective light depending on the respective.  The device by England relies instead on an element per string that resonates when thickness element that correlates to thickness part is in tune. Whereas the device by England has elements with thickness that vibrate according to predetermine frequency and FallHowe has LEDs that light according to predetermined frequency, claim 22 will be considered to be an obvious combination England and FallHowe. 
(4) The device by England may be modified in view of FallHowe wherein the body includes a third section having at least a portion with a third thickness and a fourth section directly attached to the third section and having a fourth thickness such that a vibration received by the body at a second predetermined frequency vibrates the fourth section at an amplitude different than an amplitude at which the vibration received by the body at the second predetermined frequency vibrates the third section thereby providing a visible indication corresponding to the second predetermined frequency, the device further comprising a second light-emitting device attached to the body, the second light-emitting device contacting the fourth section of the body, wherein vibration of the body at the second predetermined frequency vibrates the fourth section such that the second light-emitting device emits a second light.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that vibrating elements may be related to the lighting of the LEDs that may be related to thickness of a part of the body. 
Regarding claim 23, the combination of England and FallHowe teaches the device of claim 22, wherein the first section and the third section are the same section, wherein the further limitation will be thought to be an obvious variant. 
Regarding claim 24, the combination of England and FallHowe teach the device of claim 22, and the combination is considered further obvious over the limitation wherein a vibration received by the body at the second predetermined frequency vibrates the fourth section at an amplitude greater than an amplitude at which the vibration received by the body at the second predetermined frequency vibrates the third section, and wherein a vibration received by the body at the first predetermined frequency vibrates the second section at an amplitude greater than an amplitude at which the vibration received by the body at the first predetermined frequency vibrates the first section.  England teaches first second and third vibrating indicating elements of different thickness and FallHowe teaches first, second and third LEDs when the first, second, and third pre-determined frequencies are detected. 
(1) Regarding claim 25, the combination of and England and FallHowe teach the device of claim 22.
(2) The combination of England and FallHowe wherein the first light is emitted as a first color to a naked human eye and the second light is emitted as a second color to the same naked human eye. 
(3) As a matter of ordinary skill in art as a matter of design choice the LED color may be modified.  
(4) The device according to the combination of England and FallHowe may be modified wherein the first light is emitted as a first color to a naked human eye and the second light is emitted as a second color to the same naked human eye.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated as a matter of design choice.
(1) Regarding claim 28, England discloses the musical instrument of claim 27, 
(2) England does not teach the limitation further comprising a first light-emitting device attached to the body such that the first light-emitting device contacts one of the additional portions of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light. 
(3) FallHowe teaches a device for attaching an instrument comprising a first light-emitting device attached to the body such that the first light-emitting device contacts one of the additional portions of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light.
It is well-known in the art of the frequency detection and display device to include  a light emitting device per predetermined frequency and to control the light to emit a light when the designated frequency is detected. The frequency detection and display device by England was invented a long time ago when triggering a light from a vibratory device, but now there are numerous possible vibration sensor technologies to also trigger a light.
(4) The musical instrument with a frequency detection and display device by England may be modified in view of the well-known use of light-emitting devices with frequency detection and display devices, to further comprise a first light-emitting device attached to the body such that the first light-emitting device contacts one of the additional portions of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide a secondary visible indication means, that is widely known to be used in this class of devices. 
 (1) Regarding claim 31, England discloses the device of claim 30. 
(2) England does not teach the limitation further comprising a first light-emitting device attached to the body, the first light-emitting device contacting the second section of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light.
(3) FallHowe teaches a device for attaching an instrument comprising a first light-emitting device attached to the body such that the first light-emitting device contacts one of the additional portions of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light.
It is well-known in the art of the frequency detection and display device to include  a light emitting device per predetermined frequency and to control the light to emit a light when the designated frequency is detected. The frequency detection and display device by England was invented a long time ago when triggering a light from a vibratory device, but now there are numerous possible vibration sensor technologies to also trigger a light.
(4) The frequency detection and display device by England may be modified in view of the well-known use of light-emitting devices with frequency detection and display devices, to further comprise a first light-emitting device attached to the body, the first light-emitting device contacting the second section of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide a secondary visible indication means, that is widely known to be used in this class of devices. 
(1) Regarding claim 34, England discloses the musical instrument of claim 33.
(2) England does not teach the instrument further comprising a first light-emitting device attached to the body such that the first light-emitting device contacts one of the additional portions of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light.
(3) FallHowe teaches a device for attaching an instrument comprising a first light-emitting device attached to the body such that the first light-emitting device contacts one of the additional portions of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light.
It is well-known in the art of the frequency detection and display device to include  a light emitting device per predetermined frequency and to control the light to emit a light when the designated frequency is detected. The frequency detection and display device by England was invented a long time ago when triggering a light from a vibratory device, but now there are numerous possible vibration sensor technologies to also trigger a light.
(4) The musical instrument with a frequency detection and display device by England may be modified in view of the well-known use of light-emitting devices with frequency detection and display devices, to further comprise a first light-emitting device attached to the body such that the first light-emitting device contacts one of the additional portions of the body, wherein vibration of the body at the first predetermined frequency vibrates the second section such that the first light-emitting device emits a first light. 
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to provide a secondary visible indication means, that is widely known to be used in this class of devices. 
Allowable Subject Matter
Claim 14 is not rejected on the merits.  
Claims 15 and 16 are also not rejected on the merits for dependence on the not rejected on the merits independent claim and for the citation of further distinguishing subject matter. 
For the purposes of prosecution, were the rejection under the other the other statutes overcome by claiming the scope of invention to what is enabled or in a continuation in part where the claim language is supported, then these claims would be considered allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        January 14, 2020